Citation Nr: 0926563	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  08-09 062	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable initial disability rating for 
service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Lindquist, Law Clerk



INTRODUCTION

The Veteran served on active duty from October 1967 to 
December 1968 in the United States Navy, and also served in 
the naval reserves until 1972.  

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a September 2007 rating decision from the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for bilateral hearing loss and awarded a 
noncompensable initial disability rating, effective May 30, 
2007.  


FINDING OF FACT

The Veteran has level I hearing in the right ear and level II 
hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  In this case there has been no allegation of 
such prejudice.

VA has also made required efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's 
medical treatment records and reports from VA examinations.  

In addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  The Veteran was provided VA audiological 
examinations in August 2007 and August 2008.  The examiner 
noted that the Veteran reported progressive hearing loss over 
the last 35+ years, accompanied with daily tinnitus that can 
be noticed anytime it is quiet in the background.  The 
examiner also noted that the Veteran's hearing required the 
daily use of binaural hearing aids.  In short, the examiner 
noted the functional effects of the hearing disability.  
There is no evidence of a change in the Veteran's disability 
since the last VA examination.

The Veteran has not identified any outstanding records for VA 
to obtain that were relevant to the claim and the Board is 
likewise unaware of such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duties pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159(b), 20.1102 (2008.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

The Court has held that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a service connection grant and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2008).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from Roman 
numeral level I, for essentially normal acuity, through level 
XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  The assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.   In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral.  Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  The higher Roman numeral, 
determined from Table VI or VIA, will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background & Analysis

The Veteran's service treatment records include whispered 
voice tests upon induction in October 1966, entrance to 
active duty in October 1967, and separation from active duty 
in December 1968.  The results showed passing scores 
bilaterally on all three occasions.  Service treatment 
records are negative for any complaints or findings of 
hearing loss.

A February 2007 private audiological examination revealed 
speech recognition to be 80 percent in the right ear and 88 
percent in the left ear.  The examiner diagnosed mild 
sloping-to-moderate sensorineural hearing loss bilaterally 
with a notch at 3000 and 4000 Hz, with good to excellent 
speech discrimination.  

At an August 2007 VA audiological examination, the Veteran 
complained of progressive hearing loss over the past 35+ 
years, and tinnitus (now service-connected).  He told the 
examiner that during service he was exposed to loud noise 
levels due to weaponry, machine guns, and naval guns.  He did 
not wear hearing protection at the time.  He also reported 
that he hunted before and after service, and that he 
currently wore ear protection when he would shoot an M16.   

On examination, the Veteran's auditory thresholds were as 
follows:

Hertz (Hz)  1,000   2,000   3,000   4,000   Average 
Right ear       40        40        60        60          50 
Left ear         45        65        70        65          61

Speech discrimination scores were 84 percent in the right ear 
and 92 percent in the left ear using the Maryland CNC word 
list.  The examiner diagnosed the Veteran with moderate 
sensorineural hearing loss in the right ear and moderately 
severe sensorineural hearing loss in the left ear.  

In his Notice of Disagreement, the Veteran contended that he 
deserved a 10 percent rating.  He elaborated that turning up 
his hearing aid did not allow him to hear, and that his 
condition continued to worsen.  He reported that his family 
was frustrated with his inability to comprehend words.  He 
also provided a written statement from his work supervisor 
who supported the Veteran's contention that his hearing has 
declined over the last few years.

The Veteran was provided another VA audiological examination 
in August 2008.  He again complained of progressive hearing 
loss and tinnitus due to the firing of Navy guns during 
service.  

On examination, the Veteran's auditory thresholds were as 
follows:

Hertz (Hz)  1,000   2,000   3,000   4,000   Average 
Right ear       40        45        55        55          49 
Left ear         45        65        65        70          61

Speech discrimination scores were 92 percent in the right ear 
and 92 percent in the left ear using the Maryland CNC word 
list.  The examiner diagnosed the Veteran with moderate 
sensorineural hearing loss in the right ear and moderately 
severe sensorineural hearing loss in the left ear, with 
subjective tinnitus.

The Veteran's service connected disability is currently 
noncompensable pursuant to 38 C.F.R. § 4.85; Diagnostic Code 
6100.  

Applying the Veteran's August 2007 audiological examination 
results to Table VI, a puretone threshold average of 50 
decibels and speech discrimination of 84 percent, in the 
right ear, equate to level II hearing for that ear.  A 
puretone threshold average of 61 decibels and speech 
discrimination of 92 percent, in the left ear, equate to 
level II hearing for that ear.  Applying these results to 
Table VII, level II hearing in the left ear and level II 
hearing in the right ear result in a 0 percent evaluation.

The provisions of 38 C.F.R. § 4.86, which provide an 
alternative means of rating hearing loss if there is evidence 
of exceptional patterns of hearing impairment, are 
inapplicable to the August 2007 audiological examination 
results based on the objective puretone threshold results.  
There is no further evidence in the record to support an 
increased rating.

Applying the Veteran's August 2008 audiological examination 
results to Table VI, a puretone threshold average of 49 
decibels and speech discrimination of 92 percent, in the 
right ear, equate to level I hearing for that ear.  A 
puretone threshold average of 61 decibels and speech 
discrimination of 92 percent, in the left ear, equate to 
level II hearing for that ear.  Applying these results to 
Table VII, level II hearing in the left ear (the poorer ear) 
and level I hearing in the right ear (the better ear) result 
in a 0 percent evaluation.

The provisions of 38 C.F.R. § 4.86, which provide an 
alternative means of rating hearing loss if there is evidence 
of exceptional patterns of hearing impairment, are 
inapplicable to the August 2008 audiological examination 
results based on the objective puretone threshold results.  
There is no further evidence in the record to support an 
increased rating. 

Under the circumstances, the Board concludes the current 
level of disability shown does not warrant a compensable 
initial disability rating, and, with due consideration to the 
provisions of 38 C.F.R. § 4.7, a higher evaluation is not 
warranted for any portion of the time period under 
consideration.  The Board has considered staged ratings, 
under Fenderson v. West, 12 Vet. App. 119 (1999), but 
concludes that they are not warranted.   

While the Board is sympathetic to the difficulties the 
Veteran currently experiences as a result of his disability, 
his claim principally hinges upon a mechanical application of 
specifically defined regulatory standards.  The Board is 
mindful of the Veteran's description of his hearing loss and 
the level of noise exposure that he was subjected to during 
service; however, regrettably, the Board is bound by the very 
precise nature of the laws governing evaluations of hearing 
loss disability.  

For the foregoing reasons, the claim for a compensable 
initial disability rating for bilateral hearing loss must be 
denied.  In arriving at the decision to deny the claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine. However, as the preponderance of the evidence 
is against the claim, the doctrine does not apply.  See 38 
U.S.C.A. § 5107(b); Gilbert, supra.

Extraschedular

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Pursuant to § 3.321(b)(1), the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, is authorized to approve an extraschedular 
evaluation if the case "presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2008).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

The threshold factor for determining whether or not referral 
for extraschedular consideration is required is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria 
found in the rating schedule for that disability.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  

In the present appeal, the Veteran's disability is manifested 
by difficulty hearing.  This symptom is contemplated by the 
rating schedule which is based on the ability to understand 
spoken words and hearing acuity at various decibel levels.  
Thus, the rating schedule adequately contemplates the 
Veteran's disability and referral for consideration of an 
extraschedular rating is not warranted.

ORDER

Entitlement to a compensable initial disability rating for 
service-connected bilateral hearing loss is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


